

116 HR 5200 IH: Prostate-Specific Antigen Screening for High-risk Insured Men Act
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5200IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Rush (for himself, Mr. Bucshon, Mr. Babin, Mrs. Brooks of Indiana, Mr. Carson of Indiana, Ms. Judy Chu of California, Mr. Cohen, Mr. Dunn, Mr. King of New York, Mr. Meeks, Mr. Murphy of North Carolina, Mr. Payne, Mr. David P. Roe of Tennessee, Mr. David Scott of Georgia, Ms. Sewell of Alabama, and Mr. Williams) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to require group health plans and health
			 insurance issuers offering group or individual health insurance coverage
			 to provide coverage for prostate cancer screenings without the imposition
			 of cost-sharing requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prostate-Specific Antigen Screening for High-risk Insured Men Act or the PSA Screening for HIM Act. 2.FindingsCongress finds the following:
 (1)Prostate cancer is the second leading cause of cancer death in men in the United States with 1 in 41 men dying from prostate cancer and more than 31,600 men estimated to die from prostate cancer in 2019.
 (2)Prostate cancer is the second most commonly diagnosed cancer in the Nation with 1 in 9 men being diagnosed in their lifetimes, 3.1 million men in the United States living with a diagnosis, and over 174,000 men estimated to be diagnosed in 2019.
 (3)The survival rate for prostate cancer diagnosed in early stage is near 100 percent but prostate cancer diagnosed in late stage has only a 30-percent survival rate.
 (4)There are few, if any, symptoms of prostate cancer before it reaches late stage. (5)African-American men have a disproportionately higher rate of prostate cancer and are 70 percent more likely to be diagnosed with prostate cancer than White men, with 1 in 6 African-American men developing prostate cancer in their lifetimes.
 (6)African-American men are 2.3 times more likely to die from prostate cancer than White men. (7)Men with a father or brother with prostate cancer are more than twice as likely to be diagnosed with prostate cancer than men without a family history.
 (8)The common clinical definition for men at high-risk of prostate cancer includes African-American men and men with a family history.
 (9)Most of the major cancer and urological societies recommend beginning screening discussions earlier for African-American men and those with a family history of prostate cancer.
 (10)The United States Preventive Services Task Force has encouraged research on screening African-American men, including whether to screen African-American men at younger ages, and has identified this research as a high-priority cancer research gap.
 (11)Barriers to screening should be minimized for high-risk men in order to catch asymptomatic prostate cancer before it metastasizes and the survival rate is dramatically reduced.
 (12)The cost of treating metastatic prostate cancer in the United States health care system is hundreds of millions of dollars more annually than the cost of treating localized, early-stage cancer.
			3.Requirement for group health plans and health insurance issuers offering group or individual health
			 insurance coverage to provide coverage for prostate cancer screenings
			 without imposition of cost-sharing requirements
 (a)In generalSubsection (a) of section 2713 of the Public Health Service Act (42 U.S.C. 300gg–13) is amended to read as follows:
				
					(a)Coverage of preventive health services
 (1)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage shall, at a minimum, provide coverage for and shall not impose any cost-sharing requirements for—
 (A)evidence-based items or services that have in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force; (B)immunizations that have in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved;
 (C)with respect to infants, children, and adolescents, evidence-informed preventive care and screenings provided for in the comprehensive guidelines supported by the Health Resources and Services Administration;
 (D)with respect to women, such additional preventive care and screenings not described in subparagraph (A) as provided for in comprehensive guidelines supported by the Health Resources and Services Administration for purposes of this subparagraph; and
 (E)with respect to men who are at high risk of developing prostate cancer (including African-American men and men with a family history of prostate cancer (as defined in paragraph (2))), such additional preventive care and screenings not described in subparagraph (A) for prostate cancer.
 (2)Men with a family history of prostate cancer definedFor purposes of paragraph (1)(E), the term men with a family history of prostate cancer means men who have a first-degree relative— (A)who was diagnosed with metastatic prostate cancer;
 (B)who developed metastatic prostate cancer; or (C)whose death was a result of prostate cancer.
 (3)Clarification regarding breast cancer screening, mammography, and prevention recommendationsFor the purposes of this Act, and for the purposes of any other provision of law, the current recommendations of the United States Preventive Service Task Force regarding breast cancer screening, mammography, and prevention shall be considered the most current other than those issued in or around November 2009.
 (4)Rule of constructionNothing in this subsection shall be construed to prohibit a plan or issuer from providing coverage for services in addition to those recommended by the United States Preventive Services Task Force or to deny coverage for services that are not recommended by such Task Force..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2021.
			